Order filed, December 10, 2012.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00874-CR
                                    ____________

                       MIGUEL ANGEL SANCHEZ, Appellant

                                            V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 208th District Court
                                Harris County, Texas
                           Trial Court Cause No. 1315362


                                        ORDER

       The reporter’s record in this case was due October 29, 2012 . See Tex. R. App. P.
35.1. On November 6, 2012, this court ordered the court reporter to file the record within
30 days. The record has not been filed with the court. Because the reporter’s record has
not been filed timely, we issue the following order.

       We order the Official Court Reporter of the 208th District Court, to file the
record in this appeal within 30 days of the date of this order. No further extension will
be entertained absent exceptional circumstances. The trial and appellate courts are jointly
responsible for ensuring that the appellate record is timely filed. See Tex. R. App. P.
35.3(c). If Official Court Reporter of the 208th District Court does not timely file the
record as ordered, we will issue an order directing the trial court to conduct a hearing to
determine the reason for the failure to file the record.



                                       PER CURIAM